


110 HR 5638 IH: To amend title 35, United States Code, to create an

U.S. House of Representatives
2008-03-13
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		2d Session
		H. R. 5638
		IN THE HOUSE OF REPRESENTATIVES
		
			March 13, 2008
			Ms. Zoe Lofgren of
			 California introduced the following bill; which was referred to the
			 Committee on the
			 Judiciary
		
		A BILL
		To amend title 35, United States Code, to create an
		  exception from infringement for certain component parts used to repair another
		  article of manufacture.
	
	
		1.Exception from infringement
			 for certain component parts
			(a)In
			 generalSection 271 of title
			 35, United States Code, is amended by adding at the end the following new
			 subsection:
				
					(j)It shall not be an act of infringement to
				make, use, offer to sell, or sell within the United States or import into the
				United States any article of manufacture that itself constitutes a component
				part of another article of manufacture, if the sole purpose of the component
				part is for the repair of the article of manufacture of which it is a part so
				as to restore its original
				appearance.
					.
			(b)ApplicabilityThe
			 amendment made by subsection (a) applies to acts done on or after March 13,
			 2008.
			
